Casey and Harvey, JJ.,
dissent and vote to modify in a memorandum by Casey, J. Casey J. (dissenting). To counter Millious’ motion for summary judgment, it was incumbent upon plaintiff to demonstrate, by legally acceptable evidence, how that defendant was negligent. Mere conclusory allegations will not suffice (see, Lomnitz v Town of Woodbury, 81 AD2d 828), nor should the burden of showing no meritorious cause of action be shifted to that defendant (see, Ciaccio v Germin, 138 AD2d 664). The order appealed from should be modified to grant Millious’ motion to dismiss the complaint against it.